                    IN THE DISTRICT COURT OF THE UNITED STATES

                       FOR THE DISTRICT OF SOUTH CAROLINA

                                    COLUMBIA DIVISION


UNITED STATES OF AMERICA                  )     CR. NO.: 3:17-640-MGL
                                          )
                                          )
              -v-                         )
                                          )     REQUEST FOR PROTECTION FROM
JAMES DENNIS SMITH, JR., et al           )        COURT APPEARANCES




        Special Assistant United States Attorney Sandra Strippoli, counsel for the

  Government, respectfully requests protection from court appearances on the dates below

  due to planned personal travel:

        January 22-25, 2019,

        February 11-15, 2019, and

        May 28-31, 2019.

                                               Respectfully submitted,


                                               MATTHEW G. WHITAKER
                                               ACTING ATTORNEY GENERAL

                                               BYUNG J, PAK
                                               UNITED STATES ATTORNEY


                                               s/Sandra E. Strippoli
                                               SANDRA E. STRIPPOLI
                                               SPECIAL ASSISTANT UNITED ATTORNEY
